881 A.2d 700 (2005)
185 N.J. 70
In the Matter of Alexander B. DRANOV, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
August 19, 2005.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ALEXANDER B. DRANOV of FORT LEE, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since May 22, 2004, pursuant to Orders of the Court filed April 26, 2004, and May 12, 2005, be restored to the practice of law, effective immediately.